— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered December 14, 1983, convicting him of murder in the second degree (two counts), and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Proof of the defendant’s guilt was overwhelming. Any error in the court’s failure to instruct the jury to disregard matters of sentence and punishment is unpreserved for appellate review and does not warrant reversal in the interest of justice (see, People v Billman, 17 AD2d 989; People v Thomas, 50 NY2d 467; cf. People v Patterson, 39 NY2d 288, affd 432 US 197). We find no merit to the defendant’s remaining contentions, including his claim of excessive sentence. Mangano, J. P., Thompson, Brown and Weinstein, JJ., concur.